


Exhibit 10(g)

 

SEVERANCE PAY AGREEMENT

 

THIS AGREEMENT dated as of ____________, between THE EMPIRE DISTRICT ELECTRIC
COMPANY (the “Company”), a Kansas corporation, having its principal offices at
602 Joplin Street, Joplin, Missouri, and ___________________, residing at
_______________________, (the “Executive”),

 

WITNESSETH:

 

WHEREAS, the Company, by action of its Board of Directors (the “Board”), has
adopted The Empire District Electric Company Change in Control Severance Pay
Plan (the “Plan”), under which the Company intends to enter into Severance Pay
Agreements with certain key executive officers of the Company or its
Subsidiaries; and

 

WHEREAS, the Executive is currently a duly elected and
_____________________________ of The Empire District Electric Company (herein
referred to as the “Employing Company”), and has been designated by the Board as
a key executive selected to participate in the Plan, and with whom the Company
has been authorized by the Board to enter into this Agreement; and

 

WHEREAS, the Board has deemed it imperative that the Company be assured of
continuity of management in the event of any actual or threatened Change in
Control of the Company; and

 

WHEREAS, the Company desires to reward the Executive for the Executive’s
valuable, dedicated service to the Company and its Subsidiaries should the
Executive’s service be terminated under circumstances hereinafter described,

 

NOW, THEREFORE, to assure the Company of the Executive’s continued dedication
and the availability of the Executive’s advice and counsel in the event of any
such actual or threatened change in control, to induce the Executive to remain
in the Executive’s current position, and to reward the Executive for the
Executive’s valuable, dedicated service to the Company and its Subsidiaries
should the Executive’s service be terminated under circumstances hereinafter
described, and for other good and valuable consideration, the receipt and
adequacy of which each party acknowledges, the Company and the Executive agree
as follows:

 


                1.             TERM OF AGREEMENT.  THIS AGREEMENT SHALL COMMENCE
ON THE DATE HEREOF AND SHALL CONTINUE IN EFFECT THROUGH DECEMBER 31, 2006;
PROVIDED, HOWEVER, THAT COMMENCING ON JANUARY 1, 2007 AND EACH JANUARY 1
THEREAFTER, THE TERM OF THIS AGREEMENT SHALL AUTOMATICALLY BE EXTENDED FOR ONE
ADDITIONAL YEAR UNLESS, NOT LATER THAN SEPTEMBER 30 OF THE PRECEDING YEAR, THE
COMPANY SHALL HAVE GIVEN NOTICE THAT IT DOES NOT WISH TO EXTEND THIS AGREEMENT;
AND PROVIDED FURTHER THAT, IF A CHANGE IN CONTROL OF THE COMPANY SHALL HAVE
OCCURRED DURING THE ORIGINAL OR EXTENDED TERM OF THIS AGREEMENT, THIS AGREEMENT
SHALL CONTINUE IN EFFECT FOR A PERIOD OF TWENTY-FOUR (24) MONTHS BEYOND THE
MONTH IN WHICH SUCH

 

--------------------------------------------------------------------------------


 


CHANGE IN CONTROL OCCURRED.  ALL CAPITALIZED TERMS USED HEREIN SHALL HAVE THE
SAME MEANING, UNLESS OTHERWISE SPECIFIED, AS FOUND IN THE PLAN.


 


                2.             TERMINATION FOLLOWING A CHANGE IN CONTROL OF THE
COMPANY.


 

(A)           IF A CHANGE IN CONTROL OF THE COMPANY OCCURS DURING THE TERM OF
THIS AGREEMENT, THE EXECUTIVE SHALL BE ENTITLED TO (I) THE BENEFITS PROVIDED IN
SUBSECTIONS 3(A)(I), (B) AND (C) HEREOF UPON THE EXECUTIVE’S SUBSEQUENT
INVOLUNTARY TERMINATION DURING THE TERM OF THIS AGREEMENT, OR (II) THE BENEFITS
PROVIDED IN SUBSECTIONS 3(A)(II), (B) AND (C) UPON THE EXECUTIVE’S SUBSEQUENT
VOLUNTARY TERMINATION DURING THE TERM OF THIS AGREEMENT.

 

(B)           IF THE EXECUTIVE’S EMPLOYMENT SHALL BE TERMINATED FOLLOWING A
CHANGE IN CONTROL OTHER THAN PURSUANT TO SECTION 2(A), THE EMPLOYING COMPANY
SHALL PAY THE EXECUTIVE THE EXECUTIVE’S FULL BASE SALARY THROUGH THE DATE OF
TERMINATION AT THE RATE IN EFFECT AT THE TIME NOTICE OF TERMINATION IS GIVEN AND
SHALL PROVIDE ANY BENEFITS TO WHICH THE EXECUTIVE MAY BE ENTITLED UNDER ANY
OTHER PLAN, PROGRAMS AND ARRANGEMENTS OF THE COMPANY OR EMPLOYING COMPANY AND
NEITHER THE COMPANY NOR THE EMPLOYING COMPANY SHALL HAVE ANY FURTHER OBLIGATIONS
TO THE EXECUTIVE UNDER THIS AGREEMENT.  SUCH BASE SALARY SHALL BE PAID IN
ACCORDANCE WITH THE EMPLOYING COMPANY’S NORMAL PAYROLL PRACTICES.

 

(C)           ANY INVOLUNTARY TERMINATION OF THE EXECUTIVE BY THE COMPANY OR THE
EMPLOYING COMPANY, OTHER THAN AN INVOLUNTARY TERMINATION AT THE ELECTION OF THE
EXECUTIVE PURSUANT TO THE LAST PARAGRAPH OF SECTION 2.7 OF THE PLAN, SHALL BE
COMMUNICATED BY WRITTEN NOTICE OF TERMINATION BY THE COMPANY OR BY THE EMPLOYING
COMPANY TO THE EXECUTIVE.  ANY VOLUNTARY TERMINATION BY THE EXECUTIVE, OR
INVOLUNTARY TERMINATION AT THE ELECTION OF THE EXECUTIVE PURSUANT TO THE LAST
PARAGRAPH OF SECTION 2.7 OF THE PLAN, SHALL BE COMMUNICATED BY WRITTEN NOTICE OF
TERMINATION BY THE EXECUTIVE TO THE EMPLOYING COMPANY.  FOR PURPOSES OF THIS
AGREEMENT, A “NOTICE OF TERMINATION” SHALL MEAN A NOTICE INDICATING THE SPECIFIC
TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON AND SHALL SET FORTH IN
REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES.

 

(D)           “DATE OF TERMINATION” MEANS THE DATE SPECIFIED IN THE NOTICE OF
TERMINATION, WHICH SHALL BE NOT MORE THAN NINETY (90) DAYS AFTER SUCH NOTICE OF
TERMINATION IS GIVEN; PROVIDED, THAT IF WITHIN THIRTY (30) DAYS AFTER ANY NOTICE
OF TERMINATION IS GIVEN THE PARTY RECEIVING SUCH NOTICE OF TERMINATION NOTIFIES
THE OTHER PARTY THAT A DISPUTE EXISTS CONCERNING THE TERMINATION, THE DATE OF
TERMINATION SHALL BE THE DATE ON WHICH THE DISPUTE IS FINALLY RESOLVED.

 


                3.             COMPENSATION UPON INVOLUNTARY TERMINATION OR
VOLUNTARY TERMINATION.


 

(A)           IF THE EXECUTIVE SHALL INCUR AN INVOLUNTARY TERMINATION OR
VOLUNTARY TERMINATION, THEN:

 

(I)            IN THE EVENT OF THE EXECUTIVE’S INVOLUNTARY TERMINATION, WITHIN
THIRTY (30) DAYS FOLLOWING THE EXECUTIVE’S DATE OF TERMINATION, THE COMPANY WILL
PAY, OR CAUSE THE EMPLOYING COMPANY TO PAY, TO THE EXECUTIVE AS COMPENSATION FOR
SERVICES RENDERED TO THE COMPANY AND ITS SUBSIDIARIES, A LUMP SUM CASH AMOUNT
(SUBJECT TO ANY APPLICABLE PAYROLL OR OTHER TAXES REQUIRED BY LAW TO BE
WITHHELD).  SUCH CASH AMOUNT SHALL BE EQUAL TO THE EXECUTIVE’S COMPENSATION AS
DEFINED IN SECTION 3.1 OF THE PLAN, MULTIPLIED BY 36;

 

--------------------------------------------------------------------------------


 

PROVIDED, HOWEVER, THAT SUCH PAYMENT SHALL BE REDUCED BY THE AMOUNT PAID TO THE
EXECUTIVE PURSUANT TO ANY OTHER SEVERANCE PAY POLICY OF THE COMPANY AND ITS
SUBSIDIARIES.  THE NUMBER OF MONTHS REPRESENTED BY SUCH MULTIPLE SHALL BE
CONSIDERED THE “INCREMENTAL PERIOD” FOR PURPOSES OF THIS AGREEMENT.

 

(II)           IN THE EVENT THE EXECUTIVE ELECTS A VOLUNTARY TERMINATION, WITHIN
THIRTY (30) DAYS FOLLOWING THE EXECUTIVE’S DATE OF TERMINATION, THE COMPANY WILL
PAY, OR CAUSE THE EMPLOYING COMPANY TO PAY, TO THE EXECUTIVE AS COMPENSATION FOR
SERVICES RENDERED TO THE COMPANY AND ITS SUBSIDIARIES, A LUMP SUM CASH AMOUNT
(SUBJECT TO ANY APPLICABLE PAYROLL OR OTHER TAXES REQUIRED BY LAW TO BE
WITHHELD). SUCH CASH AMOUNT SHALL BE EQUAL TO THE EXECUTIVE’S COMPENSATION AS
DEFINED IN SECTION 3.1 OF THE PLAN, MULTIPLIED BY 36; PROVIDED, HOWEVER, THAT
SUCH PAYMENTS SHALL BE REDUCED BY THE AMOUNT PAID TO THE EXECUTIVE PURSUANT TO
ANY OTHER SEVERANCE PAY POLICY OF THE COMPANY AND ITS SUBSIDIARIES. 
NOTWITHSTANDING THE FOREGOING, IN THE EVENT THE EXECUTIVE RECEIVES A LUMP SUM
PAYMENT PURSUANT TO THIS SECTION 3(A)(II) AND BECOMES OTHERWISE EMPLOYED BEFORE
THE END OF THE INCREMENTAL PERIOD, INCLUDING SELF-EMPLOYMENT IN A TRADE OF
BUSINESS IN WHICH PERSONAL SERVICES OF THE EXECUTIVE ARE A MATERIAL
INCOME-PRODUCING FACTOR, THE EXECUTIVE SHALL, WITHIN THIRTY (30) DAYS AFTER
BECOMING SO EMPLOYED, NOTIFY THE SECRETARY OF THE COMPANY OF SUCH EMPLOYMENT AND
PAY TO THE COMPANY AN AMOUNT EQUAL TO THE LUMP SUM PAYMENT THE EXECUTIVE HAD
RECEIVED PURSUANT TO THIS SECTION 3(A)(II) MULTIPLIED BY A FRACTION (I) THE
NUMERATOR OF WHICH IS THE NUMBER OF DAYS DURING THE PERIOD BEGINNING ON THE DAY
ON WHICH THE EXECUTIVE BECOMES SO EMPLOYED AND ENDING ON THE LAST DAY OF THE
INCREMENTAL PERIOD AND (II) THE DENOMINATOR OF WHICH IS THE NUMBER OF DAYS IN
THE ENTIRE INCREMENTAL PERIOD.

 

(III)          IF ANY PAYMENT OR BENEFIT RECEIVED BY OR IN RESPECT OF THE
EXECUTIVE UNDER THE PLAN OR ANY OTHER PLAN, ARRANGEMENT OR AGREEMENT WITH THE
COMPANY OR ANY OF ITS SUBSIDIARIES (DETERMINED WITHOUT REGARD TO ANY ADDITIONAL
PAYMENTS REQUIRED UNDER THIS SUBSECTION (A)(III) AND APPENDIX A OF THE PLAN) (A
“PAYMENT”) WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) (OR ANY SIMILAR TAX THAT
MAY HEREAFTER BE IMPOSED) OR ANY INTEREST OR PENALTIES ARE INCURRED BY THE
EXECUTIVE WITH RESPECT TO SUCH EXCISE TAX (SUCH EXCISE TAX, TOGETHER WITH ANY
SUCH INTEREST AND PENALTIES, BEING HEREINAFTER COLLECTIVELY REFERRED TO AS THE
“EXCISE TAX”), THE COMPANY SHALL PAY TO THE EXECUTIVE WITH RESPECT TO SUCH
PAYMENT AT THE TIME SPECIFIED IN APPENDIX A OF THE PLAN AN ADDITIONAL AMOUNT
(THE “GROSS-UP PAYMENT”) SUCH THAT THE NET AMOUNT RETAINED BY THE EXECUTIVE FROM
THE PAYMENT AND THE GROSS-UP PAYMENT, AFTER REDUCTION FOR ANY EXCISE TAX UPON
THE PAYMENT AND ANY FEDERAL, STATE AND LOCAL INCOME AND EMPLOYMENT TAX AND
EXCISE TAX UPON THE GROSS-UP PAYMENT, SHALL BE EQUAL TO THE PAYMENT.  THE
CALCULATION AND PAYMENT OF THE GROSS-UP PAYMENT SHALL BE SUBJECT TO THE
PROVISIONS OF APPENDIX A OF THE PLAN.

 

(B)           SPECIAL RETIREMENT BENEFITS.  IN ADDITION TO ANY OTHER BENEFITS
THE EXECUTIVE MAY BE LEGALLY ENTITLED BY CONTRACT OR PURSUANT TO ANY PLAN,
PROGRAM OR ARRANGEMENT, THE EXECUTIVE WILL BE ELIGIBLE TO RECEIVE “SPECIAL
RETIREMENT BENEFITS” AS PROVIDED HEREIN, ON A MONTHLY BASIS, SO THAT THE TOTAL
RETIREMENT BENEFIT THE EXECUTIVE RECEIVES FROM THE COMPANY AND ITS SUBSIDIARIES
WILL EQUAL THE TOTAL RETIREMENT BENEFIT THE EXECUTIVE WOULD HAVE RECEIVED UNDER
THE EMPIRE DISTRICT ELECTRIC COMPANY EMPLOYEES’ RETIREMENT PLAN (OR ANY
SUCCESSOR PLAN) (THE “RETIREMENT PLAN”) AND THE EMPIRE DISTRICT ELECTRIC

 

--------------------------------------------------------------------------------


 

COMPANY SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (OR ANY SUCCESSOR PLAN) (THE
“SUPPLEMENTAL PLAN”) IF THE EXECUTIVE HAD CONTINUED IN THE EMPLOY OF THE COMPANY
AND ITS SUBSIDIARIES FOR THE PERIOD FROM THE EXECUTIVE’S TERMINATION THROUGH THE
END OF THE INCREMENTAL PERIOD AND THE EXECUTIVE’S AGE WERE THE AGE THE EXECUTIVE
WOULD HAVE ATTAINED AS OF THE LAST DAY OF THE INCREMENTAL PERIOD.  THE BENEFITS
SPECIFIED IN THIS SUBSECTION (B) WILL INCLUDE ALL ANCILLARY BENEFITS UNDER THE
RETIREMENT PLAN AND SUPPLEMENTAL PLAN, SUCH AS EARLY RETIREMENT AND SURVIVING
SPOUSE DEATH BENEFIT RIGHTS AND BENEFITS AVAILABLE AT RETIREMENT.  THE AMOUNT
PAYABLE TO THE EXECUTIVE OR THE EXECUTIVE’S SPOUSE HEREUNDER SHALL EQUAL THE
EXCESS OF:

 

(I)            THE BENEFITS THAT WOULD BE PAID TO THE EXECUTIVE OR THE
EXECUTIVE’S SPOUSE, IF THE INCREMENTAL PERIOD IS ADDED TO THE EXECUTIVE’S
CREDITED SERVICE AND AGE UNDER THE RETIREMENT PLAN AND SUPPLEMENTAL PLAN, AND
THE EXECUTIVE’S EARNINGS DURING THE INCREMENTAL PERIOD ARE BASED UPON THE
EXECUTIVE’S EARNINGS DURING THE YEAR IN WHICH THE EXECUTIVE’S TERMINATION OCCURS
(EXCLUDING THE CASH PAYMENT PROVIDED IN SUBSECTION (A)(I) OR (II)) OR, IF
GREATER, THE EXECUTIVE’S EARNINGS AT THE RATE IN EFFECT IMMEDIATELY PRIOR TO THE
DATE OF THE CHANGE IN CONTROL (ON AN ANNUALIZED BASIS) OVER

 

(II)           THE BENEFIT THAT IS PAYABLE TO THE EXECUTIVE OR THE EXECUTIVE’S
SPOUSE UNDER THE RETIREMENT PLAN AND SUPPLEMENTAL PLAN.

 

THE SPECIAL RETIREMENT BENEFITS ARE TO BE PROVIDED ON AN UNFUNDED BASIS, ARE NOT
INTENDED TO MEET THE QUALIFICATION REQUIREMENTS OF SECTION 401 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) AND SHALL BE PAYABLE SOLELY FROM
THE GENERAL ASSETS OF THE COMPANY.  SUCH BENEFITS SHALL BE PAYABLE IN SUCH
MANNER AS MAY BE ELECTED BY THE EXECUTIVE ON OR BEFORE DECEMBER 31, 2007 IN
ACCORDANCE WITH PROCEDURES ESTABLISHED BY THE COMPANY CONSISTENT WITH TRANSITION
RULES ESTABLISHED BY THE INTERNAL REVENUE SERVICE UNDER SECTION 409A OF THE
CODE.  THE AVAILABLE OPTIONS AS TO THE FORM AND TIME OF PAYMENT OF SUCH BENEFITS
SHALL BE THE SAME AS THE PAYMENT OPTIONS THAT ARE AVAILABLE FOR THE
CORRESPONDING BENEFITS UNDER THE RETIREMENT PLAN ON THE DATE THE ELECTION IS
MADE.  NOTWITHSTANDING THE FOREGOING, IN ACCORDANCE WITH REGULATIONS UNDER
SECTION 409A OF THE CODE, THE EXECUTIVE MAY AT ANY TIME PRIOR TO THE BENEFIT
COMMENCEMENT DATE ELECT TO CHANGE THE FORM OF PAYMENT OF SUCH BENEFITS FROM ONE
TYPE OF LIFE ANNUITY TO ANOTHER ACTUARIALLY EQUIVALENT TYPE OF LIFE ANNUITY
WHICH IS AN AVAILABLE OPTION AT THE TIME OF THE CHANGE AND WHICH HAS THE SAME
SCHEDULED DATE OF THE FIRST ANNUITY PAYMENT OR TO CHANGE THE BENEFICIARY.
ACTUARIAL EQUIVALENCY SHALL BE DETERMINED IN ACCORDANCE WITH THE ACTUARIAL
ASSUMPTIONS SET FORTH IN THE RETIREMENT PLAN.

 

(C)           INSURANCE AND OTHER SPECIAL BENEFITS.  THE EXECUTIVE’S
PARTICIPATION IN THE LIFE, ACCIDENT, MEDICAL AND DENTAL INSURANCE PLANS,
PROGRAMS AND ARRANGEMENTS OF THE COMPANY AND ITS SUBSIDIARIES PROVIDED THE
EXECUTIVE IMMEDIATELY PRIOR TO THE DATE OF THE CHANGE IN CONTROL, SHALL BE
CONTINUED BY THE COMPANY FOR THE INCREMENTAL PERIOD OR UNTIL COVERAGE IS
AVAILABLE UNDER A NEW EMPLOYER’S PLAN PROVIDING COVERAGE OF THE SAME TYPE, IF
EARLIER, AND THE EXECUTIVE SHALL BE CONSIDERED A REGULAR FULL-TIME EMPLOYEE OF
THE EMPLOYING COMPANY DURING SUCH PERIOD FOR THE PURPOSES OF SUCH LIFE,
ACCIDENT, MEDICAL AND DENTAL INSURANCE PLANS, PROGRAMS AND ARRANGEMENTS, AND THE
EXECUTIVE SHALL CONTINUE TO BE ENTITLED TO ALL BENEFITS AND SERVICE CREDIT FOR
SUCH PLANS, PROGRAMS AND ARRANGEMENTS (INCLUDING MEETING ANY AGE AND SERVICE
REQUIREMENTS FOR POST-RETIREMENT BENEFITS IF THE EXECUTIVE WOULD HAVE MET SUCH
REQUIREMENTS IF THE EXECUTIVE HAD REMAINED IN EMPLOYMENT WITH THE EMPLOYING
COMPANY FOR SUCH PERIOD).  SUCH COVERAGE SHALL BE NO LESS IN SCOPE THAN THAT
PROVIDED TO

 

--------------------------------------------------------------------------------


 

THE EXECUTIVE (AND COVERED FAMILY MEMBERS) AT THE TIME OF THE CHANGE IN
CONTROL.  THE EXECUTIVE SHALL BE REQUIRED TO SHARE THE COST OF ANY SUCH COVERAGE
WITH THE EMPLOYING COMPANY DURING SUCH PERIOD OF COVERAGE BY CONTINUING TO PAY
THE SAME PERCENTAGE OF THE COST OF SUCH COVERAGE THAT THE EXECUTIVE WAS REQUIRED
TO PAY AT THE TIME OF THE CHANGE IN CONTROL.  IF, BY REASON OF THE REQUIREMENTS
FOR TAX QUALIFICATION OR ANY OTHER REASON, ANY BENEFITS OR SERVICE CREDITS UNDER
THE FOREGOING PLANS, PROGRAMS AND ARRANGEMENTS SHALL NOT BE PAYABLE OR PROVIDED
TO THE EXECUTIVE OR THE EXECUTIVE’S DEPENDENTS UNDER SUCH PLANS, PROGRAMS AND
ARRANGEMENTS, THE COMPANY SHALL PAY OR PROVIDE FOR PAYMENT OF SUCH BENEFITS AND
SERVICE CREDIT FOR SUCH BENEFITS TO THE EXECUTIVE OR THE EXECUTIVE’S DEPENDENTS,
BENEFICIARIES OR ESTATE.  WITH RESPECT TO THE EXECUTIVE’S PARTICIPATION IN THE
LIFE, ACCIDENT, MEDICAL AND DENTAL INSURANCE PLANS, PROGRAMS AND ARRANGEMENTS AS
DESCRIBED IN THIS SUBSECTION (C), THE FOLLOWING CONDITIONS SHALL BE MET: 
(I) THE AMOUNT ELIGIBLE FOR REIMBURSEMENT OR PAYMENT UNDER ANY SUCH PLAN,
PROGRAM OR ARRANGEMENT IN ONE CALENDAR YEAR MAY NOT AFFECT THE AMOUNT ELIGIBLE
FOR REIMBURSEMENT OR PAYMENT UNDER SUCH PLAN, PROGRAM OR ARRANGEMENT IN ANY
OTHER CALENDAR YEAR (EXCEPT THAT THE COMPANY’S OR SUBSIDIARY’S MEDICAL AND
DENTAL PLANS MAY IMPOSE A LIMIT ON THE AMOUNT THAT MAY BE REIMBURSED OR PAID),
(II) ANY REIMBURSEMENT MUST BE MADE ON OR BEFORE THE LAST DAY OF THE CALENDAR
YEAR FOLLOWING THE CALENDAR YEAR IN WHICH THE EXPENSE WAS INCURRED, AND
(III) THE EXECUTIVE’S RIGHT TO REIMBURSEMENT OR BENEFITS UNDER ANY SUCH PLANS,
PROGRAMS AND ARRANGEMENTS MAY NOT BE SUBJECT TO LIQUIDATION OR EXCHANGE FOR
ANOTHER BENEFIT.

 

(D)           THE OBLIGATIONS OF THE COMPANY TO PAY BENEFITS PURSUANT TO THIS
SECTION 3 UPON AN EXECUTIVE’S INVOLUNTARY OR VOLUNTARY TERMINATION DURING THE
TERM OF THIS AGREEMENT SHALL SURVIVE THE EXPIRATION OF THE TERM OF THIS
AGREEMENT.

 


                4.             LITIGATION EXPENSES.  IN THE EVENT OF ANY
LITIGATION OR OTHER PROCEEDING BETWEEN THE COMPANY AND THE EXECUTIVE WITH
RESPECT TO THE SUBJECT MATTER OF THE PLAN AND THIS AGREEMENT AND THE ENFORCEMENT
OF THE EXECUTIVE’S RIGHTS THERE-UNDER, THE COMPANY SHALL REIMBURSE THE EXECUTIVE
FOR ALL REASONABLE COSTS AND EXPENSES RELATING TO SUCH LITIGATION OR OTHER
PROCEEDING, INCLUDING THE EXECUTIVE’S REASONABLE ATTORNEY’S FEES AND EXPENSES. 
THE OBLIGATION OF THE COMPANY UNDER THIS SECTION 4 SHALL SURVIVE THE TERMINATION
FOR ANY REASON OF THIS AGREEMENT.  THE OBLIGATION OF THE COMPANY TO REIMBURSE
THE EXECUTIVE UNDER THIS SECTION 4 SHALL REMAIN IN EFFECT DURING THE TERM OF
THIS AGREEMENT AND FOR A PERIOD OF FIVE YEARS FOLLOWING THE TERMINATION FOR ANY
REASON OF THIS AGREEMENT AND IS SUBJECT TO THE FOLLOWING CONDITIONS:  (I) THE
AMOUNT ELIGIBLE FOR REIMBURSEMENT UNDER THIS SECTION 4 IN ONE CALENDAR YEAR MAY
NOT AFFECT THE EXPENSES ELIGIBLE FOR REIMBURSEMENT UNDER THIS SECTION 4 IN ANY
OTHER CALENDAR YEAR, (II) ANY REIMBURSEMENT MUST BE MADE ON OR BEFORE THE LAST
DAY OF THE CALENDAR YEAR FOLLOWING THE CALENDAR YEAR IN WHICH THE EXPENSE WAS
INCURRED, AND (III) THE EXECUTIVE’S RIGHT TO REIMBURSEMENT UNDER THIS SECTION 4
MAY NOT BE SUBJECT TO LIQUIDATION OR EXCHANGE FOR ANOTHER BENEFIT.


 


                5.             PAYMENT OBLIGATIONS.  THE COMPANY’S (OR EMPLOYING
COMPANY’S) OBLIGATION TO PAY (OR CAUSE TO BE PAID TO) THE EXECUTIVE THE
COMPENSATION AND TO MAKE THE ARRANGEMENTS PROVIDED HEREIN SHALL BE ABSOLUTE AND
UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCES, INCLUDING, WITHOUT
LIMITATION, ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH
THE COMPANY OR ANY OF ITS SUBSIDIARIES MAY HAVE AGAINST THE EXECUTIVE OR ANYONE
ELSE.  ALL AMOUNTS PAYABLE BY THE COMPANY OR OTHER EMPLOYING COMPANY HEREUNDER
SHALL BE PAID WITHOUT NOTICE OR DEMAND.  EACH AND EVERY PAYMENT MADE

 

--------------------------------------------------------------------------------


 


HEREUNDER BY THE COMPANY OR OTHER EMPLOYING COMPANY SHALL BE FINAL AND NEITHER
THE COMPANY NOR ANY OF ITS SUBSIDIARIES WILL SEEK TO RECOVER ALL OR ANY PART OF
SUCH PAYMENT FROM THE EXECUTIVE OR FROM WHOMSOEVER MAY BE ENTITLED THERETO, FOR
ANY REASON WHATSOEVER.  THE EXECUTIVE SHALL NOT BE REQUIRED TO MITIGATE THE
AMOUNT OF ANY PAYMENT PROVIDED FOR IN THIS AGREEMENT BY SEEKING OTHER EMPLOYMENT
OR OTHERWISE.


 


                6.             AGREEMENT BINDING ON SUCCESSORS.  THE COMPANY
WILL REQUIRE ANY SUCCESSOR (WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER,
CONSOLIDATION OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS AND/OR
ASSETS OF THE COMPANY, BY EXPRESS WRITTEN AGREEMENT IN FORM AND SUBSTANCE
SATISFACTORY TO THE EXECUTIVE, TO ASSUME AND AGREE TO PERFORM AND CAUSE TO BE
PERFORMED THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT THAT THE
COMPANY WOULD BE REQUIRED TO PERFORM AND CAUSE IT TO BE PERFORMED IF NO SUCH
SUCCESSION HAD TAKEN PLACE.  AS USED IN THIS AGREEMENT, ‘THE COMPANY’ SHALL MEAN
THE COMPANY AS HEREINBEFORE DEFINED AND ANY SUCCESSOR TO ITS BUSINESS AND/OR
ASSETS AS AFORESAID WHICH EXECUTES AND DELIVERS THE AGREEMENT PROVIDED FOR IN
THIS SUBSECTION OR WHICH OTHERWISE BECOMES BOUND BY ALL THE TERMS AND PROVISIONS
OF THIS AGREEMENT BY OPERATION OF LAW.


 


                7.             EFFECT OF DEATH OR INCAPACITY OF EXECUTIVE ON
AGREEMENT.  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY
THE EXECUTIVE’S PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS,
SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND LEGATEES.  IF THE EXECUTIVE SHOULD
DIE WHILE ANY AMOUNTS WOULD STILL BE PAYABLE TO THE EXECUTIVE HEREUNDER IF THE
EXECUTIVE HAD CONTINUED TO LIVE, ALL SUCH AMOUNTS, UNLESS OTHERWISE PROVIDED
HEREIN, SHALL BE PAID IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT TO THE
EXECUTIVE’S DEVISEE, LEGATEE OR OTHER DESIGNEE OR, IF THERE BE NO SUCH DESIGNEE,
TO THE EXECUTIVE’S ESTATE.


 


                8.             NOTICES.  FOR THE PURPOSE OF THIS AGREEMENT,
NOTICES AND ALL OTHER COMMUNICATIONS PROVIDED FOR IN THE AGREEMENT SHALL BE IN
WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED OR MAILED BY
UNITED STATES REGISTERED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID,
ADDRESSED AS FOLLOWS:


 

If to the Executive:

 

 

If to the Company (or the Employing Company), addressed to:

 

The Empire District Electric Company

602 Joplin Street

Joplin, Missouri 64801

Attention: Secretary

 

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

 

--------------------------------------------------------------------------------


 


                9.             MISCELLANEOUS. NOTHING IN THIS AGREEMENT SHALL
GIVE THE EXECUTIVE THE RIGHT TO BE RETAINED IN THE EMPLOYMENT OF THE EMPLOYING
COMPANY OR AFFECT THE RIGHT OF THE EMPLOYING COMPANY TO DISMISS THE EXECUTIVE. 
NO PROVISIONS OF THIS AGREEMENT MAY BE MODIFIED, WAIVED OR DISCHARGED UNLESS
SUCH WAIVER, MODIFICATION OR DISCHARGE IS AGREED TO IN WRITING, SIGNED BY THE
EXECUTIVE AND SUCH OFFICER OR OFFICERS AS MAY BE SPECIFICALLY DESIGNATED BY THE
BOARD OF THE COMPANY.  NO WAIVER BY EITHER PARTY HERETO AT ANY TIME OF ANY
BREACH BY THE OTHER PARTY HERETO OF, OR COMPLIANCE WITH, ANY CONDITION OR
PROVISION OF THIS AGREEMENT TO BE PERFORMED BY SUCH OTHER PARTY SHALL BE DEEMED
A WAIVER OF SIMILAR OR DISSIMILAR PROVISIONS OR CONDITIONS AT THE SAME OR AT ANY
PRIOR OR SUBSEQUENT TIME.  NO AGREEMENTS OR REPRESENTATIONS, ORAL OR OTHERWISE,
EXPRESS OR IMPLIED, WITH RESPECT TO THE SUBJECT MATTER HEREOF HAVE BEEN MADE BY
EITHER PARTY WHICH ARE NOT SET FORTH EXPRESSLY IN THIS AGREEMENT.  THE VALIDITY,
INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED
BY THE LAWS OF THE STATE OF MISSOURI.


 


                10.           AMENDMENT.  THIS AGREEMENT MAY NOT BE AMENDED
WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY AND THE EXECUTIVE.


 


                11.           VALIDITY.  THE INVALIDITY OR UNENFORCEABILITY OF
ANY PROVISIONS OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY
OF ANY OTHER PROVISION OF THIS AGREEMENT, WHICH SHALL REMAIN IN FULL FORCE AND
EFFECT.  ANY PROVISION IN THIS AGREEMENT WHICH IS PROHIBITED OR UNENFORCEABLE IN
ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE INEFFECTIVE ONLY TO THE
EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT INVALIDATING OR AFFECTING
THE REMAINING PROVISIONS HEREOF, AND ANY SUCH PROHIBITION OR UNENFORCEABILITY IN
ANY JURISDICTION SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN
ANY OTHER JURISDICTION.


 


                12.           PRIOR AGREEMENTS SUPERSEDED.  THIS AGREEMENT
SUPERSEDES ANY SEVERANCE PAY AGREEMENT PREVIOUSLY ENTERED INTO BETWEEN THE
COMPANY AND THE EXECUTIVE PURSUANT TO THE PLAN.


 

                13.           Compliance with Code Section 409A. 
Notwithstanding anything in this Agreement to the contrary, (i) if the Executive
is a “specified employee” (within the meaning of Section 409A of the Code and
the regulations thereunder and as determined by the Company in accordance with
said Section 409A) at the time of the Executive’s separation from service (as
defined below), the payment of any benefit pursuant to Section 3(a)(i),
3(a)(ii) or 3(b) shall be made no earlier than the date which is 6 months after
the date of the Executive’s separation from service (or, if earlier than the end
of such 6-month period, the date of the Executive’s death), and (ii) the
Executive shall be deemed to have terminated from employment for purposes of
this Agreement if and only if the Executive has experienced a “separation from
service” within the meaning of said Section 409A and the regulations
thereunder.  To the extent any payment under Section 3(a)(i), 3(a)(ii) or
3(b) is subject to the 6-month delay, such payment shall be paid immediately
after the end of such 6-month period (or the date of death, if earlier).  The
provisions of this Agreement shall be interpreted and operated consistently with
the requirements of Section 409A of the Code and the regulations thereunder (to
the extent applicable).

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above set forth.

 

THE 

EMPIRE DISTRICT ELECTRIC COMPANY

 

on behalf of itself and the
Employing Company, if
any, specified above

 

 

 

 

 

 

 

By: 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------
